J-S23040-22

                                   2022 PA Super 178


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TREMAINE DIVINE JAMISON                    :
                                               :
                       Appellant               :   No. 1355 MDA 2021

      Appeal from the Judgment of Sentence Entered September 23, 2021
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0001365-2020

BEFORE:      STABILE, J., McLAUGHLIN, J., and COLINS, J.*

OPINION BY COLINS, J.:                                 FILED OCTOBER 14, 2022

        Appellant, Tremaine Divine Jamison, appeals from the judgment of

sentence of 18 to 40 years’ incarceration, imposed after he pled guilty to third-

degree murder.1 For the reasons set forth below, we affirm.

        On May 31, 2017, Appellant shot and killed Devon Brown (Victim)

following an argument and fight between them. N.T. Trial at 50-60, 77-78,

81-95, 115-31, 284-93, 389-91. Appellant fled the scene after the shooting

and was found by the police approximately two years later in Georgia in 2019,

id. at 56-58, 345-48, 391, and was charged with an open count of criminal

homicide and with possession of a firearm by a prohibited person. Criminal




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. § 2502(c).
J-S23040-22


Information. Appellant moved to sever the firearms charge and that motion

was granted on April 1, 2021. Trial Court Order, 4/1/21.

      Appellant’s jury trial on the homicide charge commenced on May 24,

2021. At trial, the Commonwealth sought a conviction of first-degree murder

and Appellant in his opening statement asserted that he was not guilty

because he shot Victim in self-defense.     N.T. Trial at 34-35, 41-42.     The

Commonwealth called 13 witnesses at trial, including several eyewitnesses

who testified that Appellant struck Victim first in the fight and pulled out a

knife when Victim was unarmed and that after Victim also got a knife,

Appellant went to retrieve a gun and shot Victim from a distance. Id. at 50-

60, 85-95, 125-31, 285-95.

      On the third day of trial, after the Commonwealth rested its case,

Appellant entered a guilty plea to third-degree murder and the Commonwealth

in exchange amended the criminal homicide charge to third-degree murder.

N.T. Trial at 440-52; N.T. Guilty Plea at 2-11. Before the trial court accepted

Appellant’s guilty plea, Appellant signed a plea agreement and written plea

colloquy and the trial court conducted an oral colloquy in which it confirmed

that Appellant understood that he could be sentenced to 40 years in prison

and understood the third-degree murder charge to which he was pleading

guilty and the rights that he was giving up by pleading guilty. N.T. Guilty Plea

at 3-11; Plea Agreement; Written Guilty Plea Colloquy.         During the oral

colloquy, Appellant expressed the view that he was not guilty and that the


                                     -2-
J-S23040-22


Commonwealth had gotten witnesses to lie, but repeatedly reaffirmed that he

wanted to plead guilty notwithstanding these beliefs when the trial court

advised him that he could proceed with the trial. Id. at 7-11.

      Appellant’s sentencing was scheduled for July 29, 2021. N.T. Guilty Plea

at 11. On July 22, 2021, Appellant, represented by new counsel, filed a motion

to withdraw his guilty plea in which he asserted that the guilty plea was not

voluntary and knowing, that he should be allowed to withdraw the plea

because he is innocent of the charges, and that he entered the plea because

his trial counsel was unprepared.    Motion to Withdraw Guilty Plea ¶8.      On

August 31, 2021, the trial court held a hearing on the motion to withdraw the

guilty plea, at which Appellant testified but did not call any other witnesses.

N.T. Motions Hearing, 8/31/21, at 4-16. Following Appellant’s testimony and

argument by Appellant and the Commonwealth, the trial court denied the

motion to withdraw the plea on the ground that the guilty plea was voluntary

and knowing and that Appellant’s assertion of innocence was not a sufficient

basis for withdrawal of the plea because he had not proffered a plausible claim

of innocence and withdrawal of the plea would substantially prejudice the

Commonwealth. Id. at 22-24; Trial Court Order, 8/31/21. On September 23,

2021, the trial court sentenced Appellant to 18 to 40 years’ imprisonment for

third-degree murder. Sentencing Order. This timely appeal followed.

      Appellant presents the following single issue for our review:

      Did the trial court err or abuse its discretion in refusing to allow
      the Defendant to withdraw his plea of guilty prior to sentencing?

                                     -3-
J-S23040-22



Appellant’s Brief at 2. We review the trial court’s denial of Appellant’s motion

to withdraw his guilty plea for abuse of discretion. Commonwealth v. Baez,

169 A.3d 35, 39 (Pa. Super. 2017); Commonwealth v. Islas, 156 A.3d

1185, 1187 (Pa. Super. 2017).

      Appellant argues that the trial court abused its discretion in denying

withdrawal of his plea because he asserted that he is innocent of the charges

and because his plea was not voluntary and knowing.           Neither of these

arguments has merit.

      Where a defendant requests to withdraw his guilty plea before he is

sentenced, the trial court has discretion to grant the withdrawal and that

discretion is to be liberally exercised to permit withdrawal of the plea if two

conditions are present: 1) the defendant demonstrates a fair and just reason

for withdrawing the plea and 2) it is not shown that withdrawal of the plea

would cause substantial prejudice to the Commonwealth. Commonwealth

v. Carrasquillo, 115 A.3d 1284, 1291-92 (Pa. 2015); Baez, 169 A.3d at 39;

Islas, 156 A.3d at 1188; see also Pa.R.Crim.P. 591(A) (“At any time before

the imposition of sentence, the court may, in its discretion, permit, upon

motion of the defendant, … the withdrawal of a plea of guilty or nolo

contendere and the substitution of a plea of not guilty”). Appellant’s request

to withdraw his guilty plea fails on both of these grounds.

      A plausible claim of innocence, supported by some facts or evidence in

the record, constitutes a fair and just reason for allowing pre-sentence

                                     -4-
J-S23040-22


withdrawal of a guilty plea.    Commonwealth v. Garcia, 280 A.3d 1019,

1023, 1025-27 (Pa. Super. 2022); Islas, 156 A.3d at 1191-92.              Where,

however, the defendant merely makes a bare assertion that he is innocent

without any proffer of any supporting basis for that claim, the trial court in its

discretion may deny withdrawal on the ground that the defendant has not

shown a fair and just reason for withdrawal of the plea. Commonwealth v.

Norton, 201 A.3d 112, 120-23 (Pa. 2019); Carrasquillo, 115 A.3d at 1292-

93; Commonwealth v. Hvizda, 116 A.3d 1103, 1105, 1107 (Pa. 2015);

Baez, 169 A.3d at 39-41.

      Appellant’s assertion of innocence here was nothing more than a bare

claim of innocence. Appellant testified at the hearing only that he believed

that he was innocent because he acted in self-defense, without stating any

basis for his self-defense claim or pointing to any evidence or facts on which

a claim of self-defense could be found plausible or colorable. N.T. Motions

Hearing, 8/31/21, at 5.      As the trial court found, N.T. Motions Hearing,

8/31/21, at 23-24, the evidence introduced by the Commonwealth at trial

showed that Appellant shot Victim from a distance at a time when Victim posed

no danger to him and therefore did not support a plausible claim of self-

defense.   N.T. Trial at 53-56, 91-94, 128-31, 290-95; see 18 Pa.C.S. §

505(b)(2). Appellant pointed to no evidence to the contrary. Rather, the only

claim that Appellant made concerning this evidence was his subjective belief

that the Commonwealth’s witnesses lied, a belief that he held at the time that


                                      -5-
J-S23040-22


he chose to plead guilty. N.T. Motions Hearing, 8/31/21, at 15; N.T. Guilty

Plea at 7-9. Appellant pointed to no evidence that contradicted the witnesses’

testimony or showed other facts concerning the crime and made no claim that

he learned any new facts concerning the Commonwealth’s witnesses or

evidence after his plea. The trial court therefore did not abuse its discretion

in concluding that Appellant’s claim of innocence was not a sufficient reason

to permit pre-sentence withdrawal of his guilty plea.

      Moreover,   even if   Appellant’s   claim   of innocence   satisfied the

requirement of a fair and just reason for withdrawal of the plea, it could not

support withdrawal of the plea because the record established that withdrawal

of the plea would cause substantial prejudice to the Commonwealth. Where

a guilty plea is entered during a jury trial after the Commonwealth has called

witnesses and presented a substantial portion of its case in chief, withdrawal

of the plea is properly denied because such a plea withdrawal permits a

defendant to obtain a second trial before a new jury rather than returning the

parties to the situation they were in at the time of the plea and therefore

causes the Commonwealth to suffer substantial prejudice. Commonwealth

v. Whelan, 392 A.2d 1362, 1364 (Pa. 1978) (plurality opinion) (“Only when

compelling reasons exist, such as a court’s improper acceptance of a guilty

plea, is a court permitted, after the Commonwealth’s case had commenced

and a guilty plea entered, to allow the withdrawal of the plea of guilty”);

Commonwealth v. Morales, 305 A.2d 11, 13 (Pa. 1973) (motion to


                                     -6-
J-S23040-22


withdraw guilty plea properly denied on grounds of prejudice where plea was

entered after Commonwealth’s case in chief at trial); Baez, 169 A.3d at 41-

42 (prejudice to Commonwealth barred plea withdrawal where three

Commonwealth witnesses had testified at the time defendant entered his

guilty plea); Commonwealth v. Prendes, 97 A.3d 337, 353, 355 (Pa. Super.

2014), impliedly overruled on other issue by Commonwealth v. Hvizda,

116 A.3d 1103 (Pa. 2015) (withdrawal of plea entered at trial after the

Commonwealth’s      case    in   chief   causes    substantial    prejudice   to

Commonwealth); Commonwealth v. Ammon, 418 A.2d 744, 748 (Pa.

Super. 1980) (prejudice to Commonwealth barred plea withdrawal where jury

had been selected and most important Commonwealth witnesses had testified

at the time defendant entered his nolo contendere plea).         Here, Appellant

entered his plea on the third day of his jury trial, after the Commonwealth had

presented its entire case in chief. N.T. Trial at 440-52; N.T. Guilty Plea at 2-

11. Withdrawal of Appellant’s plea on a ground other than involuntariness or

other invalidity of the plea was therefore barred by prejudice even if Appellant

had satisfied the requirement that he show a fair and just reason for

withdrawal of the plea.

      A guilty plea may be withdrawn, regardless of when the plea was

entered or the motion to withdraw was filed, if the defendant shows that the

plea was not voluntary and knowing. Commonwealth v. Hart, 174 A.3d

660, 664, 669 (Pa. Super. 2017); Prendes, 97 A.3d at 352; Commonwealth


                                     -7-
J-S23040-22


v. Pollard, 832 A.2d 517, 522 (Pa. Super. 2003). To establish that a guilty

plea is voluntary and knowing, the trial court must conduct a colloquy that

shows the factual basis for the plea and that the defendant understands the

nature of the charge to which he is pleading guilty, his right to a jury trial, the

presumption of innocence, the permissible sentencing range for the charge to

which he is pleading guilty, and the court’s power to reject terms of a plea

agreement.    Commonwealth v. Jabbie, 200 A.3d 500, 506 (Pa. Super.

2018); Commonwealth v. Reid, 117 A.3d 777, 782 (Pa. Super. 2015);

Pollard, 832 A.2d at 522-23; Comment to Pa.R.Crim.P. 590. These matters

may also be shown by a written plea colloquy read and signed by the

defendant that is made part of the record and supplemented by an oral, on-

the-record examination.       Reid, 117 A.3d at 782; Commonwealth v.

Morrison, 878 A.2d 102, 108-09 (Pa. Super. 2005) (en banc); Comment to

Pa.R.Crim.P. 590. A defendant is bound by the statements which he makes

during his plea colloquy and cannot assert challenges to his plea that

contradict his statements when he entered the plea. Jabbie, 200 A.3d at

506; Commonwealth v. Orlando, 156 A.3d 1274, 1281 (Pa. Super. 2017);

Commonwealth v. Muhammad, 794 A.2d 378, 384 (Pa. Super. 2002).

      The plea colloquy here amply demonstrated that Appellant’s guilty plea

was voluntary and knowing. The trial court’s oral colloquy set forth the factual

basis of the plea and fully advised Appellant of the elements of the third-

degree murder charge to which he was pleading guilty and Appellant


                                       -8-
J-S23040-22


confirmed that he understood both the factual basis of the plea and the

elements of the crime. N.T. Guilty Plea at 5, 9-10. At the plea hearing and

in the plea agreement that he signed, Appellant was advised and confirmed

that he understood that the maximum sentence he could receive on his third-

degree murder plea was 40 years’ imprisonment, that his sentence would be

decided by the court and that there was no agreement concerning the

sentence that he would receive.      Id. at 2-4; Plea Agreement. At the plea

hearing and in the written colloquy that he signed, Appellant was also advised

of his right to a jury trial and the presumption of innocence and confirmed

that he understood those rights and was giving them up in pleading guilty.

N.T. Guilty Plea at 4-7; Written Guilty Plea Colloquy at 3-6. Indeed, the trial

court specifically advised Appellant that by pleading guilty he gave up all rights

to challenge his conviction, except for challenges to the court’s jurisdiction,

challenges to the voluntariness of his plea, and challenges to the sentence

that the court imposed, and Appellant confirmed that he understood that those

were the only challenges that he could raise if he pled guilty. N.T. Guilty Plea

at 10-11. Appellant confirmed in his written plea colloquy that he understood

that the trial court was not required to accept the plea agreement. Written

Guilty Plea Colloquy at 7.

      In addition, Appellant confirmed that he was not threatened or coerced

into pleading guilty. N.T. Guilty Plea at 9; Written Guilty Plea Colloquy at 8-

9. Although Appellant expressed unhappiness with the plea during the plea


                                      -9-
J-S23040-22


hearing and stated that he thought that the Commonwealth’s witnesses lied

and felt that the Commonwealth by the evidence it introduced against him

was forcing him to plead guilty, he repeatedly stated that he nonetheless

wanted to plead guilty rather than proceed with the trial. N.T. Guilty Plea at

7-9, 11. After Appellant expressed dissatisfaction with the plea, the trial court

made clear to Appellant that it was Appellant’s choice whether to plead guilty

and that he could proceed with the trial and Appellant unambiguously

responded that he wanted to plead guilty:

      Q. Okay. So after going over this [written plea colloquy] with your
      lawyer, you felt comfortable enough to sign it; correct?

      A. No. I didn’t feel comfortable. I feel like it lied on me.

      Q. I’m sorry?

      A. I feel like it lied on me. I did all that to do all this to me. I feel
      like you gave me a very messed up trial. You got people to come
      in and lie on me. That’s what I feel like.

      Q. All right. Well –

      A. You got people come in and lie on me.

      MR. SAURMAN [Appellant’s trial counsel]: Mr. Jamison, do you
      understand the evidence is up to the jury to decide the truth.

      THE COURT: Look, at the end of the day –

      [THE DEFENDANT]: The DA lied on me. They had these people
      come and lie on me. Yes, yes. I want to say my piece. Yes, I feel
      like the DA had people come lie on me. So now I’m suffering for
      something I ain’t even do, yeah.

      THE COURT: Look, no one is forcing you in any way, shape
      or form to enter a guilty plea. You’ve got to do it of your
      own volition and I’ve got to be satisfied that you're doing

                                       - 10 -
J-S23040-22


     it of your own volition. The jury is waiting to continue this
     trial if that’s what you want to do.

     THE DEFENDANT: Can I say something?

     THE COURT: Mr. Jamison, I understand there are things you want
     to say. You’ve said them –

     THE DEFENDANT: I’m good, sir.

     THE COURT: From my perspective, I need to know what –

     THE DEFENDANT: I'm good, sir. I'm good. I apologize.

     THE COURT: No need to apologize. Okay. Do you want to
     continue and proceed?

     THE DEFENDANT: No, no.

     MR. SAURMAN: Do you want to plead? Is that
     what you’re saying?

     THE DEFENDANT: Oh, yeah, yeah, yeah.

                   *          *              *

     Q. -- I understand that you weren’t necessarily comfortable with
     it, but you did go over this document explaining your rights and
     you signed the final page?

     A Uh-huh.

     Q. Okay. And you’ve indicated in that document, and correct me
     if I'm wrong, that no one has threatened you in any way to plead
     guilty?

     A. No, sir.

     Q. No one is forcing you in any way to plead guilty?

     A. I feel like the DA is. Is forcing me to plead guilty. I feel like
     that.




                                    - 11 -
J-S23040-22


      Q. Well, I take that comment to mean that the evidence that’s
      been presented that you don’t agree with?

      A. At all. Not at all.

      Q. Right. I understand that. Okay. Again, at the end of the day,
      the question that I need to know is whether or not you
      want to proceed with your guilty plea?

      A. With the guilty plea, yes.

      Q. Okay. And you seem clear on that?

      A. Yes.

Id. at 7-9 (emphasis added). Appellant also represented to the trial court

that he had fully discussed the plea with his trial counsel and was satisfied

with trial counsel’s representation of him.   Id. at 4-6; Written Guilty Plea

Colloquy at 8.

      Appellant argues that his guilty plea was not knowing and voluntary

because his trial counsel allegedly misadvised him concerning the sentence he

would receive, because his trial counsel allegedly was not properly

representing him at trial, and because he was allegedly led to believe that he

could freely withdraw his plea. None of these contentions provides any basis

to conclude that Appellant’s guilty plea was invalid.

      These contentions are all based on Appellant’s testimony at the plea

withdrawal hearing. N.T. Motions Hearing, 8/31/21, at 5-10, 15. The trial

court, who had the opportunity to observe Appellant’s demeanor, found that

Appellant’s testimony at the hearing was not credible. Trial Court Opinion at

9. This Court is bound by that credibility determination. Commonwealth v.

                                     - 12 -
J-S23040-22


Williams, 198 A.3d 1181, 1186 (Pa. Super. 2018) (“This Court will only

overturn a trial court’s credibility determination if it is irrational”);

Commonwealth v. Brown, 23 A.3d 544, 551 (Pa. Super. 2011).

      Moreover, Appellant’s factual assertions are contradicted by the record

from his plea hearing. As discussed above, the plea hearing transcript and

plea agreement show that Appellant knew that he could be sentenced to up

to 40 years in prison and that there was no agreement that he would receive

any lower sentence. N.T. Guilty Plea at 2-4; Plea Agreement.          Appellant

specifically represented in his written plea colloquy that he was satisfied with

his trial counsel and the dissatisfaction that he expressed at the plea hearing

was with the Commonwealth’s conduct and the witnesses’ testimony against

him, not with his counsel’s preparation or performance at trial. Written Guilty

Plea Colloquy at 8; N.T. Guilty Plea at 7-9.

      Although two questions in the written plea colloquy referred to the

possibility of challenging his guilty plea based on ineffective assistance of

counsel, those questions did not advise Appellant that he had an automatic

right to withdraw his plea. Written Guilty Plea Colloquy at 6-7. Even if those

questions were capable of the interpretation that Appellant argues, he was not

led to believe that he could freely withdraw his guilty plea because the trial

court clearly advised Appellant that his only rights to challenge the plea would

be limited to challenges to the trial court’s jurisdiction and the voluntariness

of his plea. N.T. Guilty Plea at 10-11. In any event, misunderstanding by the


                                     - 13 -
J-S23040-22


defendant concerning the standard for withdrawal of his plea does not make

the plea involuntary or unknowing where, as here, the defendant was properly

advised of the rights he is waiving by his plea, the possible sentence that he

can receive and the factual basis and elements of the offense to which he is

pleading. Prendes, 97 A.3d at 344-45, 351-53.

     For the foregoing reasons, we conclude that the trial court did not abuse

its discretion in denying Appellant’s motion to withdraw his guilty plea.

Accordingly, we affirm Appellant’s judgment of sentence.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2022




                                    - 14 -